JOE EATON, Circuit Judge.
The appellee’s motion to dismiss the appeal taken from an order of the small claims court, Dade County, bearing date the 27th day of April, 1960, entered in the above styled cause, and recorded in the records of the small claims court in docket book 54, at page 474, having come on for hearing before me, the undersigned judge, and after argument of counsel, and consideration in the premises, the court finds that the appellants did not file their assignments of error pursuant to rule 3.5 (a) of the Florida Appellate Rules in that the assignments of error were not filed within 10 days after notice of appeal had been filed with the clerk of the small claims court, it is, therefore,
Considered, ordered and adjudged that the appellee’s motion to dismiss be, and the same is hereby granted, and that the appeal taken from said order by the appellants be, and the same is hereby dismissed.